                                         United States District Cour
                                           SOUTHERN DISTRICT OF CALIFORNIA                       Fl l~ED
                                   NOTICE OF DOCUMENT DISCREPANCY                     I      1. OCT 2 3 2020 I
                                                                                           CLE;\r',   v S. ii;s·i f!,CT COUHT
TO:        •   U.S. DISTRICT JUDGE I      •   U.S.
                                                ·
                                                   MAGISTRATE JUDGE: The Honl :1i
                                                                              ,t;'ari'Y~lfiltBtirns'.t ~.,.,.
                                                                                                        c11L1FOf<N111
                                                                                                              DEPUTY

    FROM: S. Dunbar, Deputy Clerk                           I RECEIVED DATE: July 14, 2020
    CASE NO. 20-mc-00741-LAB                                I DOC FILED BY: Ephriam Girma
    CASE TITLE: In Re Redemption of Ephriam Girma On and for the behalf of the United States
    DOCUMENT ENTITLED: Demand for Redemption

               Upon the submission of the attached document(s), the following discrepancies are noted:


     This is not an acceptable miscellaneous case type per 4.03(a)(l) of the District Clerks' Guide, unless
    otherwise ordered by the Court. (Pursuant to the Guide to Judiciary Policy - Section 650.10, filing fee
    refunds are prohibited even if the Court dismisses the case or proceeding.).

    Document not signed as required by Fed. R. Civ. P. l l(a).

    Filer has not stated a cognizable claim.



                                                                    Date Forwarded:       July 14, 2020


                          ORDER OF THE JUDGE/MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
1
    D I The document is to be filed nunc pro tune to date received.
    l2sl   I The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk·
            serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? [:gj Yes.            Court copy retained by chambers              •
                 Any further failure to comply with the Local Rules may lead to penalties pursuant to
                                  Civil Local Rule 83 .1 or Criminal Local Rule 57 .1.


Date: October 21, 2020                          CHAMBERS OF:

cc: All Parties                                      By:           V(IVVVV    I ,-,       \l \./
